— In a medical malpractice action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Westchester County (Wood, J.), dated June 10, 1986, as (1) denied the defendant’s motion to dismiss the complaint based on the plaintiffs’ failure to timely file a notice of medical malpractice action pursuant to CPLR 3406 (a), and (2) granted that branch of the plaintiffs’ cross motion which was for an order directing that a notice of malpractice action filed by the plaintiffs on February 28, 1986, be deemed filed nunc pro tunc as of December 15, 1985.
Ordered that the order is affirmed insofar as appealed from, with costs.
A review of the entire record indicates that the Supreme Court did not abuse its discretion when, inter alia, it granted the plaintiffs’ cross motion for an order extending their time to file a notice of the medical malpractice action (CPLR 3406 [a]; 2004; A & J Concrete Corp. v Arker, 54 NY2d 870). Mangano, J. P., Thompson, Lawrence and Eiber, JJ., concur.